EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Netherland parent Application No. NL2016453, filed on 03/18/2016 was received with the present application.

Information Disclosure Statement

The information disclosure statement filed on 09/13/2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. An English translation of the crossed out cited documents (as reflect in the annotated IDS provided with this office action) were not provided by the applicant. Applicant is advised to provide at 

Examiner’s Amendments

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Jeffrey Bernard on 04/09/2021.

The application has been amended as follows: 

In the Claims:
In claim 10, line 3, the limitation “rotatably supporting the hollow cylinder body” has been amended to read -- rotatably supporting the at least partially hollow cylinder body --.
In claim 12, line 2, the limitation “an annulus between the shaft” has been amended to read -- an annulus between a shaft --.
In claim 12, line 4, the limitation “connected to a first movable sheave” has been amended to read -- connected to the first movable sheave --.
In claim 12, line 5, the limitation “connected to a second movable sheave” has been amended to read -- connected to the second movable sheave --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 and 4-18 are allowed.
Claims 2-3 were cancelled by the applicant in the amendments files on 03/30/2021.

The prior art of record, either individually or in combination, fail to teach or suggest, a continuously variable transmission in a vehicle having the particular structure recited within independent claims 1 and 15. More specifically, the continuously variable transmission comprising a first pulley means having two movable sheaves that are adjustable in an axial direction along a first rotational axis line of said first pulley means, an adjusting means configured to independently move said two movable sheaves towards and away from each other in the axial direction, and an alignment means configured to jointly move both the two movable sheaves and adjusting means in the axial direction when a force in the axial direction is exerted on the first pulley means by the transmission element in the continuously variable transmission; the alignment means partially formed by a spring means that includes a first spring and a second spring; wherein, the first movable sheave of said two movable sheaves is held under spring tension against the first spring, and the second movable sheave of said two movable sheaves is held under spring tension against the second spring. As detailed in the previous office action 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.J.D./Examiner, Art Unit 3654
/MICHAEL R MANSEN/            Supervisory Patent Examiner, Art Unit 3654